IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-40292
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

DONALD KEITH KING,

                                         Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. B-00-CR-437-1
                       --------------------
                         December 11, 2001
Before HIGGINBOTHAM, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Donald Keith King appeals his sentence following his

conviction of one count of possession with intent to distribute

more than 500 grams of cocaine, a violation of 21 U.S.C.

§ 841(b)(1)(B) and 18 U.S.C. § 2.   He argues that his sentence

violates the principles espoused in Apprendi v. New Jersey, 530

U.S. 466 (2000) because it was based in part on a quantity of

crack cocaine that was not determined by the trier of fact.     This

argument is foreclosed by United States v. Doggett, 230 F.3d 160,

164-65 (5th Cir. 2000), cert. denied, 121 S. Ct. 1152 (2001).


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-40292
                               -2-

King acknowledges that this argument is foreclosed, but he raises

it to preserve it for review by the Supreme Court.

     King has not shown error in the district court’s judgment.

Accordingly, that judgment is AFFIRMED.